Title: To Thomas Jefferson from the Board of War, 17 December 1779
From: Board of War
To: Jefferson, Thomas


Williamsburg, 17 Dec. 1779. Workmen are needed for the next year at the shipyard. The commissioner should attend the sales of British property and purchase Negroes for that purpose instead of hiring them, because the hire is so exorbitant. A pair of sawyers would not cost less than £600 per annum. Signed by Nelson, Barron, and Lyne. Countersigned: “In Council Decr. 18th. 1779. Approved. Th. Jefferson.”
